MEMORANDUM


To:             The Honorable To be Assigned
                U.S. District Judge

From:           Krystyna Callagy
                U.S. Probation Officer

Re:              PAVAO, Luis, Dkt. #1:18CR10056
                 Fine/Restitution Order/Payment Schedule Policy

Date:           December 19, 2019

This memorandum serves as notification of a fine/restitution payment schedule agreed upon by the Probation
Office in accordance with the Administrative Office Monograph 114.

It is the responsibility of the supervising Probation Officer to notify the Court of an agreed-upon payment
schedule, thus making a reasonable payment schedule set by the Court. The schedule is based upon the
defendant's ability to pay at the time it is formulated. Periodic reviews of the defendant’s financial situation
will be made in order to determine whether the schedule shall be changed. In the event any changes are
made, the Court will be so advised.

At the present time, the Probation Office is recommending that Court suspend Ms. Pavao’s payments as he
is unemployed, medically disabled, and has no current source of income. Mr. Pavao has been unable to obtain
financial assistance through social security or any other subsidized means, due to his current status with ICE.

If Your Honor concurs with the recommendation to suspend restitution payments at this time, please advise
by signing below.

Reviewed & Approved by:

/s/ Lisa Paiva
Lisa Paiva
Supervising U.S. Probation Officer

Payment Schedule Is Approved:

  /s/Indira Talwani
_____________________________                                                             1/30/2020
                                                                                        _________________
U.S. District Judge                                                                    Date
